Citation Nr: 9929555	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for post traumatic neuritis of the left facial nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This appeal arises from a rating decision of April 1993 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board) and in an October 1996 decision, this issue 
was remanded to the RO for additional evidentiary 
development.  The case returned to the Board and in an August 
1997 decision, the case was again remanded to the RO for 
evidentiary development.  The case is again before the Board 
for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The impairment from post traumatic neuritis of the left 
facial cranial nerve is mild. 


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for post traumatic neuritis of the left facial nerve are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.123, 4.124a, Diagnostic Code 8307 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in September 1970, service connection 
for "post-traumatic neuritis left facial nerve" was granted 
with a noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999)

Where a Diagnostic Code does not provide for a noncompensable 
rating and the requirements for a compensable disability 
rating under a Diagnostic Code are not met, a noncompensable 
disability rating will be assigned.  38 C.F.R. § 4.31 (1999).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate.  38 C.F.R. § 4.123 (1999)

Under the criteria of Diagnostic Code 8307 for Neuritis of 
the seventh (facial) cranial nerve, complete neuritis 
warrants a 30 percent rating.  Incomplete severe neuritis 
warrants a 20 percent rating and incomplete moderate neuritis 
warrants a 10 percent rating.  The rating is dependent upon 
relative loss of innervation of the facial muscles.  
38 C.F.R. § 4.124a, Diagnostic Code 8307 (1999).

The report of a March 1998 VA examination notes there was 
definitely diminished sensation on the left side of the face.  
The report of a May 1999 VA examination notes there was 
diminished sensation on the left.  The diagnostic impression 
was mild left sensory loss and mild left facial weakness.  A 
July 1999 addendum notes the veteran had mild facial weakness 
on closing his eyes.  The report indicates that otherwise the 
veteran was intact.  The examiner further commented that the 
veteran's symptoms would be symptomatic in nature and that he 
may have some mild left sensory loss and mild left facial 
asymmetry, but he was not otherwise impaired.

The findings in the examination reports show that there was 
sensory loss.  Additionally, the May 1999 examination report 
and the July 1999 addendum note the impairment of mild left 
sensory loss and mild left facial asymmetry, and that the 
veteran was not otherwise impaired.  Based on these findings, 
the impairment of the facial cranial nerve is mild and thus 
does not satisfy the criteria for moderate impairment since 
any organic loss was mild.  Since the criteria for moderate 
impairment are not met, the requirements for a compensable 
rating under the criteria of Diagnostic Code 8307 are not 
satisfied.  Therefore, the disability is noncompensable which 
is consistent with the disability rating currently assigned.  
38 C.F.R. §§ 4.7, 4.31, 4.123, 4.124a, Diagnostic Code 8307 
(1999).


Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
disability rating for post traumatic neuritis of the left 
facial nerve.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.123, 4.124a, Diagnostic Code 8307 
(1999).


ORDER

An increased (compensable) disability rating for post 
traumatic neuritis of the left facial nerve is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

